Citation Nr: 1710503	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  09-48 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine (back) disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1972 to September 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded this issue for further development in August 2013 and March 2016.  Additional development was accomplished by the RO and subsequent supplemental statements of the case (SSOC) were issued.  In the most recent July 2016 SSOC, the RO continued to deny the Veteran's claim for service connection for a lumbar spine disability, to include arthritis, secondary to the service-connected prostatitis and erectile dysfunction.  The claim is properly before the Board for appellate review. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's current lumbar spine disability is etiologically related to his active duty service. 


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria to establish service connection for a lumbar spine disability has been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.304 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein, no further discussion of these VCAA requirements is required as to the issue. 

II. Analysis

The Veteran contends that his lumbar spine disability is related to his active military service.  Specifically, the Veteran asserts that his current lumbar spine disability is the result of an injury he sustained while in service in 1973 and it has continued since his separation from service.  After a review of the evidence, to include both VA and private medical examinations, the Board finds that the evidence of record is at least in equipoise in establishing that the Veteran's current condition is etiologically related to his military service.  Therefore, resolving all reasonable doubt in the Veteran's favor, his claim for service connection for a lumbar spine disability must be granted.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be granted for disability resulting from a disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997).  Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Buchanan, 451 F.3d at 1337. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

In this case, the Board finds that the Veteran has a current lumbar spine disability.  The August 2013 VA examination diagnosed the Veteran with lumbar degenerative disc disease with spinal canal and nerve root compression.  Private treatment records reflect that the Veteran has undergone treatment for his lumbar spine since 2002, and has been diagnosed, on multiple CT and MRI scans, with disability of the lumbosacral spine, variously classified.  See Private treatment records, dated July 2007; see also VA treatment record, dated February 2008.  Accordingly, the Board finds that the threshold requirement to establish service connection is fulfilled. 

Likewise, the Board finds that the records reflect that the Veteran did in fact suffer an in-service injury of his low back during his military service.  Specifically, the Veteran asserts that he suffered a low back strain concurrent to his documented prostate injury.  This occurred while lifting heavy radio communications equipment, in January 1973.  The Veteran asserts that he has experienced low back pain since that incident, and his current injury is the result of that in-service injury.  

Additionally, the Veteran states that he has received treatment for his low back injury since 1974 by private physicians in Puerto Rico; however, these treatment records either cannot be located or were destroyed.  Furthermore, the Veteran's spouse, a registered nurse, reported in a January 2008 statement that the Veteran has experienced frequent low back pain since his separation from service in 1973.  She reported that the Veteran's ability to walk or stand for more than 10 minutes has been impaired because of this low back pain, which radiates down the hips and legs. 

The Board finds that the Veteran's accounts of his in-service injury to his lower back are competent and credible.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the Veteran's spouse is competent and credible to report the same observable symptoms that have continued throughout their marriage.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that the Veteran has been consistent in his account throughout the claims period, to include his reports to treating physicians both at the VA and his private examiner.  The Veteran may not be competent to offer an exact diagnosis of his back injury at the time of his injury.  However, he is competent to report that he started experiencing pain in his lower back after the in-service incident, which he described as a "pop" in his lower back while lifting military equipment; and that he continuously has experienced pain since this in-service injury.  Therefore, the Board finds the Veteran's account of his in-service injury fulfills the second criteria for service connection of an in-service injury. 

Finally, with regards to the final casual, or nexus, requirement to establish service connection, the Board finds that the evidence of record is at least in equipoise regarding whether the Veteran's current lumbar spine disability is related to his claimed in-service incident and injury.  The Veteran and his wife's statements are both competent and credible and the July 2016 supplemental medical opinion is supportive of the claim on this basis.  

The Veteran was afforded a VA Compensation and Pension (C&P) examination during the pendency of this claim in August 2009.  During this examination, the examiner noted the Veteran's back pain and his claimed in-service injury.  The examiner noted a full review of the Veteran's claims file, to include a review of the Veteran's STRs and post-service treatment records.  The VA examiner ultimately concluded that the Veteran suffered from lumbar degenerative disc disease with spinal canal and nerve root compression, citing moderate to severe degenerative changes in the Veteran's low back.  However, the examiner provided a negative nexus opinion regarding the Veteran's back  disability, noting that it was less likely than not that the Veteran's current back disability was etiologically related to any incident or injury suffered during his active military service.  Specifically, the examiner noted that the Veteran reported no back problems during his separation examination when he exited active service and that there were no records of treatments for his low back condition until several years after separation.  Finally, the examiner noted that the Veteran's current condition was likely due to the Veteran's age, a potential genetic predisposition, or repetitive use.  The Board determined in a March 2016 decision that this examination was inadequate because it failed to consider competent and credible lay statements from the Veteran and Veteran's spouse.

In a July 2016 supplemental medical opinion, the VA examiner reviewed the August 2013 and May 2016 C&P examinations, in addition to the Veteran and spouse lay statements, to conclude that the Veteran's current disability is not related to service because there is no objective evidence that the current disability is directly caused or aggravated by the Veteran's military service.  However, in considering the lay statements, the VA examiner concluded that it is at least as likely as not that the Veteran's current lumbar spine condition is the result of his military service if the lay statements by the Veteran and spouse are deemed objective evidence.  As previously discussed, the Board determined that the lay statements are both competent and credible.  

Although the Board acknowledges the absence of contemporaneous records, the Board finds the Veteran's reports consistent and facially plausible regarding the concurrent in-service injuries and continuous treatment since separation from the Army. As a result, the Board finds the evidence is, at a minimum, in equipoise regarding the question of whether the Veteran's current lumbar spine disability is related to his in-service injury. 

In resolving all benefit of the doubt in favor of the Veteran, the Board finds that the evidence of record warrants a finding that the Veteran's lumbar spine disability is causally or etiologically related to his military service.  Consequently, the Veteran's claim for service connection for his low back disability is granted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  See Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a lumbar spine disability is granted. 


____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


